DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 7, 21 and 26 have been amended.  Claim 28 has been added.  Claims 1, 3-5, 7, 10-14, 18-21 and 25-28 are pending and under consideration.

Claims 1, 3-5, 7, 10-14, 18-21 and 25-27 are considered to have the effective filing date of 1/14/2021 for the reasons set forth above.  New claim 28, defining the polypeptide at AA35 to be wild-type “K”; AA74 to be Q, N, H or S; and AA130 to be S, T or R is given benefit to the earlier filing date of 1/14/2020.

Claim Rejections Withdrawn
The rejection of claims 1, 3-5, 7, 10-14, 18-21, and 25-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments.


The rejection of claims 1, 3-5, 7, 10-14. 18-21, and 25-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdraw in light of applicant’s amendment of claim 1 deleting reference to “95% homologous”.

The rejection of claims 1, 4 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Garcia (WO2015/164815) is withdrawn in light of applicant’s amendment of claim 1, deleting the wild-type “Q” and the mutation of “T” from the amino acids designated for AA126.

The rejection of claims 1, 3, 5, 7, 18-20 under 35 U.S.C. 102(a) (1) as being anticipated by Charych et al (Clinical Cancer Research, 2016, Vol. 22, pp. 680-690) as evidenced by 

The rejection of claims 1, 3, 5, 7, 18-21 and 27 under 35 U.S.C. 102(a)(1) as being anticipated by The abstract of  Langowski et al (Cancer Immunology Research, 2016, Vol. 4, No. 11, abstract No. B057) as evidenced by Charych et al (Clinical Cancer Research, 2016, Vol. 22, pp. 680-690) and Charych 2016 (supplemental to Clinical Cancer Research) is withdrawn in light of applicant’s amendment of claim 1, deleting the wild-type “Q” from the amino acids designated for AA126.

New Grounds of Rejection

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-13, 18 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wetzel et al (WO99/60128, reference 85 of the IDS submitted 7/2/2021). 
Wetzel et al disclose a method of treating a mammal afflicted with an Il-2 treatable condition by administering a therapeutically effective amount of a human Il-2 mutein substituted at position 126, wherein said mutein preferentially activated T cells over NK cells (claim 17 of ‘128).  Wetzel et al disclose that position 126 of claim 1 is substituted with “D” or “E” (claims 10 and 11 of ‘128 and Table 1, page 29 “Q126D” and “Q126E”). 

RN   250710-83-9  CAPLUS      

     NAME)
 
 
SEQ      1 APTSSSTKKT QLQLEHLLLD LQMILNGINN YKNPKLTRML TFKFYMPKKA
        51 TELKHLQCLE EELKPLEEVL NLAQSKNFHL RPRDLISNIN VIVLELKGSE
       101 TTFMCEYADE TATIVEFLNR WITFCDSIIS TLT

RN   250710-87-3  CAPLUS
CN   Interleukin 2 [126-glutamate] (human clone pTIL2-21a) (9CI)  (CA INDEX
     NAME)
SEQ      1 APTSSSTKKT QLQLEHLLLD LQMILNGINN YKNPKLTRML TFKFYMPKKA
        51 TELKHLQCLE EELKPLEEVL NLAQSKNFHL RPRDLISNIN VIVLELKGSE
       101 TTFMCEYADE TATIVEFLNR WITFCESIIS TLT

 Wetzel et al disclose that the Il-2 treatable condition includes cancer, malignant melanoma and renal carcinoma (claim 18 of ‘128). 
Wetzel et al disclose that DNA sequences encoding the Il-2 muteins of the invention are used in gene therapy applications in diseases such as cancer and as a cancer vaccine adjuvant (page 7, lines -24) which meets the limitation of claims 10 and 11.
Wetzel et al disclose that adenoviral vectors are preferred for virus-mediated DNA transfer, and in a preferred embodiment the Il-2 mutein-encoding DNA of the invention is provided to patients with cancers, such as renal cell carcinoma (page 22, line 13 to page 23, line 6). 
Wetzel et al disclose that the Il-2 mutein pharmaceutical composition is administered in conjunction with other therapeutic agents or used as an adjunct to other therapies (page 21, lines 1-10).


Claims 1, 3, 5, 18, 19 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al (WO2005/086751).
Wilson et al disclose muteins of Il-2 that induce lower levels of pro-inflammatory cytokine production  by NK cells while maintaining or increasing NK cell proliferation, maintaining NK, LAK and ADCC cytolytic functions  as compared to human Il-2 or C125S human Il-2 (page 2, lines 28-33) .  Wilson et al disclose clinical uses of the improved Il-2 muteins include the treatment of cancer (pages 2-3, bridging sentence).


RN   865213-06-5  CAPLUS      
CN   Interleukin 2 [126-Isoleucine, 125-serine] (human mutant) (9CI)  (CA INDEX
     NAME)
 
 
SEQ      1 APTSSSTKKT QLQLEHLLLD LQMILNGINN YKNPKLTRML TFKFYMPKKA
        51 TELKHLQCLE EELKPLEEVL NLAQSKNFHL RPRDLISNIN VIVLELKGSE
       101 TTFMCEYADE TATIVEFLNR WITFSISIIS TLT

Wilson et al disclose that the polypeptide of SEQ ID NO:342 may further comprise a substitution of “A” for “S” at position 125. Wilson et al disclose an isolated nucleic acid molecule encoding  a mutein of human Il-2 wherein the mutant has residues 2-133 of SEQ ID NO: 342 which meets the limitation of claim 3, for a=0, A22 is Q and A126 is I.  Wilson et al disclose a substitution of the C residue at position 125 of SEQ ID NO:342 with an “A” in place of “S” or a “C” in place of “S” in SEQ IN NO: 342 (page 7, line 13 to page 8, line 6).  Wilson et al disclose that the administration of the Il-2 muteins of the invention provides for reduction of interleukin-2 toxicity in a subject undergoing treatment (page 16, lines 5-7).  Wilson et al teach that modifications to the IL-2 muteins of the invention include pegylation which prolongs the half-life of the Il-2 muteins (page 53, lines 23-26) which meets the limitation of claim 5.  Wilson et al teach that the Il-2 muteins can be used in combination with other immunologically relevant cells or other therapeutic agents, including antibodies (page 66, line 23 to page 67, line 2). 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, 18, 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (WO2005/086751) in view of Katre et al (U.S. 4,766,106).
Claim 7 requires that the polypeptide of claim 5 is pegylated with PEG having a molecular weight of 10,000 to 50,000 daltons. 
Wilson et al teach the polypeptide of claim 5 which is pegylated for the reasons set forth above.  Wilson et al teach the method U.S. 4, 766,106 for PEG modified Il-2. Wilson et al do not specifically teach that the pegylated polypeptide has a MW from 10KDa to 50KDa.
Katre et al teach that Il-2 pegylation with 10 moles or 20 moles of Peg per mole Il-2, 10 PEG/Il-2 or 20 PEG/Il-2, resulted in a distinct species with an apparent molecular weight if 25 kDa (column 12, lines 48-51) which meets the limitation of claim 7.  Katre et al teach that the 10 Peg/Il-2 had higher bioactivity than unmodified PEG/Il-2 (Table 1 and column 15, lines 30-39).
It would have been prima facie obvious at the time of the effective filing date to PEGylate the Il-2 mutein of Wilson et al using the method of Katre et al to make the 10 PEG/Il-2 mutein having an apparent MW of 25 kDa One of skill in the art would have been motivated to do so by the teachings of Wilson et al regarding the previous disclsoure of Pegylated Il-2 by Katre et al, and the teachings of Katre et al regarding the high bioactivity of 10 PEG/Il-2.  One of skill in the art would be motivated to preserve the bioactivity of the Il-2 mutein while extending the half-life in vivo.  

s 1, 3, 5, 18, 19-21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al in view of Dulos et al (WO2008/156712, cited in the prior action).
Claim 20 requires that the supplementary agent is an immune checkpoint modulator.  Claim 21 specifies that the immune checkpoint modulator is an anti-PD-1 antibody                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
Wilson et al teach the limitations of claims 1, 5, 18, 19 and 28 for the reasons set forth above.  Wilson et al teach that the Il-2 muteins can be used in combination with antibodies (page 66, line 23 to page 67, line 2). 
Wilson et al do not teach that the antibodies are immune checkpoint inhibitor antibodies, such as anti-PD-1 or anti-PD-L1, or the anti-PD1 antibodies of nivolumab or pembrolizumab.
Dulos et al teach that expression of PD-1 on TIL and/or PD-L1 on tumor cells has been found in a number of biopsies (pages 2-3, bridging sentence).  Dulos et al teach that blockade of PD-1/PD-L1 interaction by anti-PD1 o PD-L1 directed antibodies can lead to enhanced tumor-specific T cell immunity and be helpful in clearance of tumor cells by the immune system (page 3, lines 1-2 of the second full paragraph).  Dulos et al teach that anti-PD1 antibodies can be combined with cancer treatments involving the application of recombinant cytokines, such as Il-2 for the treatment of melanoma or renal cell carcinoma.  Dulos et al teach that recombinant Il-2 enhances T cell outgrowth in cancer patients (pages 13-14, bridging paragraph).
It would have been prima facie obvious at the time of the effective filing date to combine the Il-2 mutein of Wilson et al with an anti-PD-1 antibody.  One of skill in the art would have been motivated to do so because Wilson et al teach the combination of the Il-2 muteins with a therapeutic antibody and Dulos et al teach the combination of anti-PD-1 antibody with Il-2 and the further teachings of Dulos et al regarding the enhanced tumor-specific T cell immunity expected to increase clearance of tumor cells by the immune system.

Claims 1, 3, 5, 18, 19-21, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al and Dulos et al as applied to claims  1, 3, 5, 18, 19-21 and 28 above, and further in view of Hargadon et al (International Immunopharmacology, 2018, vol. 62, pp. 29-39).
Claim 27 requires that the anti-PD-1 antibody of claim 21 is nivolumab or pembrolizumab.

Hargadon et al teach that both of nivolumab and pembrolizumab are anti-PD-1 antibodies which are FDA approved (page 32, Table 1).
It would have been prima facie obvious at the time of the effective filing date to use nivolumab or pembrolizumab as the anti-PD-1 antibody taught by Dulos et al in a method of treating cancer by the combined administration of the Il-2 mutein of Wilson et al and the anti-PD-1 antibody of Dulos et al.  One of skill in the art would be motivated to us nivolumab or pembrolizumab because these antibodies are already approved to use in humans.


Claims 1, 10-14, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel et al (WO99/60128) in view of Dandapat (WO2019/177986, cited in the prior action).
Claim 14 requires that the vector of claim 12 is a non-viral vector.
Wetzel et al teach the limitations of claims 1, 10-13, 18 and 28 for the reasons set forth above.  Wetzel et al teach the administration of the DNA encoding the Il-2 muteins wherein the DNA is administered in a viral vector.  Wetzel et al do not specifically teach the admisntration of the DNA encoding the Il-2 muteins wherein said vector is a non-viral vector.
Dandapat et al teach exemplary non-viral vectors for delivering nucleic acid include naked DNA; DNA complexed with cationic lipids, alone or in combination with cationic polymers; anionic and cationic liposomes; DNA-protein complexes and particles comprising DNA condensed with cationic polymers such as heterogeneous poly lysine, defined-length oligopeptides, and polyethylene inline, in some cases contained in liposomes; and the use of ternary complexes comprising a virus and polylysine-DNA which meets the requirements of claims 11 and 14.   
It would have been prima facie obvious at the time of the effective filing date to use the methods of Dandapat et al for the delivery of the inventive Il-2 muteins of Wetzel et al to a subject in a method of treating cancer.  One of skill in the art would have been motivated to do so because Wetzel et al teach the administration of the nucleic acid encoding an Il-2 mutein, and 

All other rejections and/or objections as set forth in the prior Office action are withdrawn.

Allowable Subject Matter
Claims 4, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner




/Karen A. Canella/Primary Examiner, Art Unit 1643